              Case 2:19-cr-00200-RSM Document 49 Filed 03/19/21 Page 1 of 1




 1                                           THE HONORABLE RICARDO S. MARTINEZ
 2
 3
                              UNITED STATES DISTRICT COURT
 4
                             WESTERN DISTRICT OF WASHINGTON
 5                                     AT SEATTLE

 6
     UNITED STATES OF AMERICA,                   )   No. CR 19-200-RSM
 7                                               )
                     Plaintiff,                  )
 8                                               )
               v.                                )   ORDER TO
 9                                               )   SEAL DEFENDANT’S SENTENCING
     THOMAS DAY,                                 )   MEMORANDUM
10                                               )
                     Defendant.                  )
11                                               )
12          THIS MATTER has come before the undersigned on the motion of the

13   defendant, Thomas Day, to file his sentencing memorandum and exhibits under seal.

14   The Court has considered the motion and records in this case and finds there are

15   compelling reasons to file these documents under seal.

16          IT IS ORDERED that Thomas Day’s sentencing memorandum and exhibits be

17   filed under seal.

18          DONE this 19th day of March, 2021.

19
20
                                              A
                                              RICARDO S. MARTINEZ
21                                            CHIEF UNITED STATES DISTRICT
                                              JUDGE
22
23
     Presented by:
24
     s/ Gregory Geist
25   Assistant Federal Public Defender
26   Attorney for Thomas Day


                                                               FEDERAL PUBLIC DEFENDER
       ORDER TO SEAL DEFENDANT’S                                  1601 Fifth Avenue, Suite 700
       SENTENCING MEMORANDUM                                        Seattle, Washington 98101
       (US v. Thomas Day; CR19-200RSM) - 1                                     (206) 553-1100
